Citation Nr: 1750437	
Decision Date: 11/07/17    Archive Date: 11/17/17

DOCKET NO.  14-02 167	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for a cyst on the left foot. 

2.  Entitlement to service connection for a cyst on the left hand.

3.  Entitlement to service connection for varicose veins on the right leg.

4.  Entitlement to service connection for depression.

5.  Entitlement to service connection for peripheral neuropathy, right lower extremity as a result of exposure to herbicides. 

6.  Entitlement to service connection for peripheral neuropathy, left lower extremity as a result of exposure to herbicides.

7.  Entitlement to service connection for a brain tumor. 



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

Hammad Rasul, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1968 to June 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran claims that the cysts on his left foot and left hand and peripheral neuropathy of his right lower extremity and left lower extremity are due to his exposure to herbicide agents while serving in the Republic of Vietnam.  

In the case of a veteran who engaged in combat with the enemy in active service with a military, naval, or air organization of the United States during a period of war, the Secretary of the VA shall accept as sufficient proof of service-connection of any disease or injury alleged to have been incurred in or aggravated by such service satisfactory lay or other evidence of service incurrence or aggravation of such injury or disease, if consistent with the circumstances, conditions, or hardships of such service, notwithstanding the fact that there is no official record of such incurrence or aggravation in such service.  38 U.S.C.A. § 1154(b) (West 2014).  Here, the Veteran does not relate his cysts on his left foot and right hand and peripheral neuropathy of his right lower extremity and left lower extremity to any combat service, rather he asserts that his claimed disabilities are due to his herbicide agent exposure.   

As indicated above, the Veteran's service records indicate that he served in the Republic of Vietnam.  Thus, herbicide agent (Agent Orange) exposure is conceded based on the circumstances of the Veteran's military service.  See 38 U.S.C.A. § 1116(f) (West 2014).  

The Veteran's cysts on his left foot and left hand and peripheral neuropathy of his right lower extremity and left lower extremity are not among the diseases presumed service connected for veterans who served in Vietnam.  However, the Veteran is not precluded from establishing service connection for these disabilities based on the theory that they were actually caused by herbicide exposure.  See 38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d) (the availability of service connection on a presumptive basis does not preclude consideration of service connection on a direct basis); Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994) (Radiation Compensation Act does not preclude a veteran from establishing service connection with proof of actual direct causation). 

As to the cyst on the left foot, a June 2010 VA treatment record shows that the Veteran sought treatment for a bump on his left foot and was diagnosed with a cyst on his left foot.  

The evidence of record suggests that the Veteran's current cyst on his left foot may be related to in-service events or injuries; however, he has not been afforded a VA examination and the evidence of record is insufficient to decide the claim.  Therefore, the Board finds that upon remand the Veteran should be afforded a VA examination to determine the nature and etiology of his cyst on the left foot.  See 38 U.S.C.A. § 5103A(d)(2) (West 2014); 38 C.F.R. § 3.159(c)(4)(i) (2016); McLendon, 20 Vet. App. 79, 81.

As to the cyst on the left hand, the Veteran testified at his January 2017 Board hearing that he had a cyst on his left hand that he believed was caused by nerve damage.  The Veteran also stated that he had the cyst surgically removed in mid 1980s.  The medical evidence is unclear as to the current condition of the Veteran's left hand.  See Clemons v. Shinseki, 23 Vet. App. 1, 4-5  (2009) (what constitutes a claim is not limited by a lay veteran's assertion of his condition in the application, but must be construed based on the reasonable expectations of the non-expert claimant and the evidence developed in processing the claim).  Thus, the Veteran should also be afforded a VA examination to determine the nature and etiology of his cyst on the left hand.  See 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4)(i); McLendon, 20 Vet. App. at 81.

As to the varicose veins, a June 2010 VA treatment record shows that the clinician noted that the Veteran had varicose veins in his right leg.  The evidence of record suggests that the Veteran's current varicose veins may be related to in-service events or injuries; however, he has not been afforded a VA examination and the evidence of record is insufficient to decide the claim.  Therefore, the Board finds that upon remand the Veteran should be afforded a VA examination to determine the nature and etiology of his varicose veins.  Id.

With regard to the peripheral neuropathy in both of his right and left lower extremities, the Veteran testified in his January 2017 Board hearing that he has had numbness in his right and left lower extremities since service.  As such, the Board finds that upon remand, the Veteran should be afforded a VA examination to determine the nature and etiology of his numbness of the right upper extremity.  Id.

With regard to the brain tumor, the Veteran testified in his January 2017 Board hearing that he was hit in the forehead while playing basketball during active duty service.  The Veteran further stated that in 2001, he had an accident and was taken to White County hospital, where he was given a scan that revealed a brain tumor.  The Veteran was then transferred to another hospital in White county, where Dr. Chan surgically removed the brain tumor.  The Veteran further stated that Dr. Chan told him that the tumor was likely a result of a hard impact to the forehead 25 or 30 years ago.  However, these private hospital records are not associated with the claims file.  Thus, AOJ should ask the Veteran to provide the treatment records or authorization to allow VA to obtain them on his behalf.

As to depression, the Veteran testified in his January 2017 Board hearing that he was diagnosed with depression in 2008 and that he believes his depression symptoms are separated from those of his service connected post-traumatic stress disorder (PTSD).  The Veteran further stated in 2008, he sought treatment from different psychiatrists and that one diagnosed him with depression and the other diagnosed him with PTSD.  The Veteran has not been afforded a VA examination for depression and the evidence of record is insufficient to decide the claim.  Therefore, the Board finds that upon remand, the Veteran should be afforded a VA examination to determine the nature and etiology of his depression, as well as to determine whether the Veteran's symptoms of depression are separate from his already service connected PTSD.  Id.

Accordingly, the case is REMANDED for the following action:

1.  Obtain records of treatment that the Veteran may have received at any VA health care facility since March 2017.  All such available documents should be associated with the claims file. 

2.  After obtaining necessary authorization, obtain outstanding private treatment records pertaining to the Veteran's service-connected disabilities, to specifically include treatment records for the cyst on the left hand and brain tumor. 

3.  Schedule the Veteran for VA examinations with appropriate health care professionals to determine the nature and etiology of a cyst on the left foot, a cyst on the left hand, varicose veins, depression, peripheral neuropathy of the right lower extremity, and peripheral neuropathy of the left lower extremity. 

The claims file, including a copy of this remand, must be made available to the examiner for review on conjunction with the examination.  All indicated tests should be conducted, and the reports of any such studies should be incorporated into the examination report to be associated with the claims file.  The examiners are requested to obtain a detailed history of the Veteran's symptoms. 

The claims file, including a copy of this remand, must be made available to the examiner for review on conjunction with the examination.  All indicated tests should be conducted, and the reports of any such studies should be incorporated into the examination report to be associated with the claims file.

The examiners should indicate whether it is at least as likely as not that the Veteran's:

a.  cyst on the left foot had its onset during the Veteran's service or is otherwise related to service, to include his presumed exposure to Agent Orange in Vietnam? 

b.  cyst on the right hand had its onset during the Veteran's service or is otherwise related to service, to include his presumed exposure to Agent Orange in Vietnam?

c.  varicose veins had its onset during the Veteran's service or is otherwise related to service, to include his presumed exposure to Agent Orange Vietnam?

d.  peripheral neuropathy of the right lower extremity had its onset during the Veteran's service or is otherwise related to service, to include his presumed exposure to Agent Orange in Vietnam?

e.  peripheral neuropathy of the left lower extremity had its onset during the Veteran's service or is otherwise related to service, to include his presumed exposure to herbicides (Agent Orange) in the Republic of Vietnam?

f.  depression had its onset during the Veteran's service or is otherwise related to service.  The examiner should discuss whether any of the Veteran's symptoms of depression are separate from his symptoms of the service connected PTSD, as well as the relationship between the PTSD and depression.

The examiners should provide a complete rationale for any opinion given.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Jonathan Hager
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

